THE    ATTORNEY             GENERAL

                    OF     TEXAS




Dr. S. H. Frazier, Commissioner
Texas Departmeht of Mental Health
  and Mental Retardation
Box S, Capitol Station
Austin, Texas
                     Opinion Ro. C-591
                     Re:    Whether the redesignation to the
                            Texas Department of Mental Health
                            and Mental Retardation by Governor
                            Connally as the agency for admin-
                            istering and supervising state
                            plans for the construction of
                            mental retardation facilities
                            under Sec. 134(a)(l) and commu-
                            nity health centers under Sec.
                            204(a)(l) of Public maw 88-164
Dear Dr. Frazier:           is legal.
          We are in receipt of your letter of recent date
requesting an opinion on the question as hereinafter stated:
          Whether the redesignation to the Texas
     Department of Mental Health and Mental
     Retardation by Governor Connally as the
     agency for administering and supervising
     state plans for the construction of mental
     retardation facilities under Section 134(a)
     (1) and community health centers under
     Section 204(a)(l) of Public maw 88-164
     is legal.
          Under date of December 16, 1963, Governor John
Connally, in a letter addressed to the Honorable Anthony J.
Celebrezze, United States Department of Health, Education
and Welfare, Washington, D. C., designated the State Depart-
ment of Health as the agency for administering and supervising
state plans for the construction of mental retardation facil-
ities under Section 13&(a)(l) and community health centers
under Section 204(a)(l) of Public Law 88-164.

                         -2853-
Dr. S. H. Frazier, page 2 (C-591)


          Under date of December~5, 1963, in a letter addressed
to Dr.~J.~E. Peavy, Commissioner, State Health,Department,
Austin, Texas, Waggoner Carr, Attorney General, advised
Dr. Peavy that under Article J+&?i'd
                                   of Vernon's Civil Statutes,
the Department of Health of the State of Texas was designated
to accept on behalf of the State any grant, gift, or contri-
bution made to assist in the cost of carrying out the purposes
of the Texas Hospital Survey and Construction Act, and that
this Act specifically authorizes the Health Department of the
State of Texas to carry out the construction program involved
in connection with construction of mental retardation facil-
ities in community health centers.
          Thereafter, the Legislature passed House Bill No. 3,
chapter 67, Acts 59th Legislature, 1965, in which Act the
Texas Department of Mental Health and Mental Retardation was
created and there was transferred to the new department certain
powers, duties, functions, property, records and personnel of
the State Department of Health.
          Said House Bill Bo. 3 provides in part:
         "Sec. 2.14. The Department may accept gifts,
    grants, and donations of money, personal property,
    and real property for use in expanding and improving
    the mental health and mental retardation services
    available to the people of this state.
         "Sec. 2.15.  The Department may negotiate with
    any agency of the United States in order to obtain
    grants to assist in the expansion and improvement
    of mental health and mental retardation services
    in this state.
         "Sec. 2.16.  (a) All powers, duties, and
    functions relating to the commitment, care,
    treatment, maintenance, education, training,
    and rehabilitation of mentally ill or mentally
    retarded persons, or relating to the administra-
    tion of mental health or mental retardation
    services, previously vested in the Board for
    Texas State Hospitals and Special Schools and
    in the Division of Mental Health and the Office
    of Mental Health Planning of the State Depart-
    ment of Health, are transferred to the Texas
    Department of Mental Health and Mental Retardation.


                         -2854-
Dr. S. H. Frazier, page 3 (C-591)


         (b) All land, buildings, facilities,
    property, records, and personnel used by the
    Board for Texas State Hospitals and Special
    Schools and by the Division of Mental Health
    and the Office of Mental Health Planning of
    the State Department of Health in conjunction
    with such powers, duties, and functions are
    transferred to the Texas Department of Mental
    Health and Mental Retardation. Provided,
    however, this transfer shall not apply to
    the buildings presently occupied by the
    Texas State Department of Health."
          In a letter dated January 4, 1966,   the Honorable John
Connally wrote the following:
          "The Honorable John W. Gardner
          United States Department of Health,
            Education and Welfare
          Washington, D. C.
          Dear Mr. Secretary:
               &I December 16, 1963 I designated the
          Texas State Health Department as the agency
          for administering and supervising state
          plans for construction of mental retardation
          facilities under Section 134 (a (1) and
          community health centers under $ection 204
          (a) (1) of Public Law 88-164.
               Since that time state legislation has
          created a new Department of Mental Health
          and Mental Retardation to coordinate and
          administer all of the programs for the
          mentally ill and mentally retarded.
          Therefore, as of February 1, 1966, I am
          hereby redesignating the above responsibili-
          ties to the Department of Mental Health
          and Mental Retardation. The Commissioner
          of Mental Health and Rental Retardation is
          Dr. Shervert II.Frazier.and his address is
          4500 Rorth Lamar, Austin, Texas."
          This office has been furnished a plan which is
entitled "Texas State Plan for Construction of Facilities for
the Mentally Retarded 1965" which has been prepared and submitted

                         -2855-
Dr. S. H. Frazier, page 4 (c-591)


by the Texas State Department of Health to the United States
Department of Health, Education and Welfare, for approval,
and in said State plan there is set out the letter from
Governor John Connally dated December 1.6, 1963, and the
letter from Waggoner Carr, Attorney General of the State of
Texas, dated December 5, 1963.
          There also appears in said State plan a memorandum
from Harald )I.Graning, H. D., Assistant Surgeon General, to
the Regional Health Director, Hospital and Medical Facilities
Program Director, Dallas, Texas, on the evidence of authority
of State agencies to administer the Mental Retardation Facil-
ities Construction Program, wherein among othes States is
listed Texas, showing the authority for the State Department
of Health to administer such grants for construction.
          It appears from a reading of all of the pertinent
statutes and correspondence, that Governor John Connally has
the authority under existing law to designate or to redesignate
these responsibilitiee from the State Department of Health to
the Texas Department of Mental Health and Rental Retardation,
subject to the approval of the United States Department of
Health, Education and Welfare.
                        SUMMARY
          Governor JohnConnally has the legal authority
     to redesignate the responsibilities formerly given
     the State Department of Health as the agency for
     administering and supervising State plans for the
     construction of mental retardation facilities
     under Section 134(a)(l) and community health
     centers under Section 204(a)(l) of Public Law
     88-164, to the Texas Department of Mental
     Health and Rental Retardation, subject to the
     approval of the United States Department of
     Health, Education and Welfare.
                                  Yours very truly,
                                  WAGGORER CARR
                                  Atto@    General" /)    ,       ,,

                                  By:
                                        Assistant
JID3:fSj
                         -2856-
Dr. S. H. Frazier, page 5 (C-591)


APPROVED:
OPIHION COMMITTEE
W. V. Geppert, Chairman
Roger Tyler
Phillip Crawford
M&rietta Payne
Robert Flowers
APPROVED FOR THXATTORNEY   GENERAL
BY: T. B. Wri&ht




                           -2857-